MEMORANDUM **
Juan Jose Garcia appeals his conviction and 240-month sentence for conspiracy to manufacture and distribute methamphetamine and possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 846, 841(a)(1). We have jurisdiction pursuant 28 U.S.C. § 1291, and we affirm.
Garcia contends that the provisions under which he was convicted are facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by United States v. Buckland, 289 F.3d 558, 563-68 (9th Cir.) (en banc), cert, denied, — U.S.-, 122 S.Ct. 2314, *464152 L.Ed.2d 1067 (2002). In any event, Apprendi is inapplicable to this case because Garcia was not sentenced beyond the statutory maximum for his methamphetamine offense. See United States v. Scheele, 231 F.3d 492, 497 n. 2 (9th Cir. 2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.